Opinion issued October 21, 2004 















 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00924-CR
____________

IN RE JAVIER SAUCEDA, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Javier Sauceda, requests that this Court compel the Harris County
District Clerk to sell him the records related to his convictions in cause numbers
732778, 732779, 732780, and 732781 in the 179th District Court of Harris County. 
Relator states that he needs the records “in order to file a petition for writ of habeas
corpus.”

               We have jurisdiction to issue writs of mandamus against a district court
judge or county court judge in our district, and we may issue all writs necessary to
enforce our jurisdiction.  See Tex. Gov't Code Ann. § 22.221(a), (b) (Vernon 2004).
               We have no jurisdiction to issue a writ of mandamus against a district clerk
unless such is necessary to enforce our jurisdiction.  See In re Coronado, 980 S.W.2d
691, 692 (Tex. App.—San Antonio 1998, orig. proceeding); Summit Savings Ass'n
v. Garcia, 727 S.W.2d 106, 107 (Tex. App.—San Antonio 1987, orig. proceeding).
               In addition, we have no jurisdiction over post-conviction writs of habeas
corpus in felony cases.  See Board of Pardons & Paroles ex rel. Keene v. Court of
Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re
Coronado, 980 S.W.2d at 692; Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon
Supp. 2004-2005).  Therefore, because the matter raised in relator's petition does not
affect our jurisdiction, we must deny the petition.
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.  
Do not publish.  Tex. R. App. P. 47.2(b).